This is a proceeding in which the appellee, the husband, was granted a divorce from the appellant, his wife. When the appellee rested his case the appellant, after introducing several witnesses, offered to testify herself, but on objection by counsel for the appellee the court refused to permit her to do so. This is the only ruling of the court below which justifies a reversal of its decree.
The rule excluding witnesses from the courtroom had been invoked but the appellant remained in the courtroom and introduced several witnesses who testified in her behalf before offering to testify herself. This did not justify the court's refusal to permit her to testify, for the reason that before introducing her witnesses she was not "given the alternative of testifying first or leaving the courtroom, whichever she chose," as required by Wilson v. Peacock, 111 Miss. 116, 71 So. 296.
Reversed and remanded.